Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on April 8, 2021.

Restrictions/Elections.
Applicant’s election of Group I (Claims 41-46 and 50-53) in the reply filed on April 8, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).

Applicant election of the compound FTX-214 (FORMULA I):

    PNG
    media_image1.png
    123
    327
    media_image1.png
    Greyscale
is also acknowledged.  However, since the above compound was found free of prior art, the examination was expanded to the following species: FTX 218 (FORMULA II):

    PNG
    media_image2.png
    95
    316
    media_image2.png
    Greyscale

Status of Claims
Claims 41-59 are currently pending and are the subject of this office action.
Claims 47-49 and 54-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 8, 2021.
The elected species reads on the following claims: 41-46 and 50.
The expanded species reads on claims: 41-46.
The combined set of claims that read on one or both species and, as a consequence, are presently under examination are: 41-46 and 50.
Claims 51-53 are further withdrawn because they do not read on the elected or expanded species.
Claims 41-46 and 50 are presently under examination.

The following species under examination: FORMULA I and FORMULA II (see above).

Priority
	This application is a continuation of USSN 15/117,808, filed August 10, 2016, which is a U.S. 371 National Phase of PCT/US2016/028383, filed April 20, 2016, which claims the benefit of and priority to USSN 62/154,426, filed April 29, 2015.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-46 and 50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 41 recites: “A composition comprising a compound or combination of compounds selected from the group consisting of: FORMULA I, FORMULA III, FORMULA IV, FORMULA V, FORMULA VI, any combination comprising: FORMULA II, FORMULA VII, or FORMULA VIII with at least one different compound or combination of compounds selected from one or more of Formula I-VIII, and any other combination thereof.

It is not clear what kind of composition is Applicant claiming.  It is not clear which compounds have to be included.  It seems like the phrase: 
“any combination comprising: FORMULA II, FORMULA VII, or FORMULA VIII with at least one different compound or combination of compounds selected from one or 
“A composition comprising a compound or combination of compounds selected from the group consisting of: any combination comprising: FORMULA II, FORMULA VII, or FORMULA VIII with at least one different compound or combination of compounds selected from one or more of Formula I-VIII, and any other combination thereof.”

In other words, any reference that teaches either: FORMULA II, FORMULA VII, or FORMULA VIII in combination with any of the compounds of formula I through VIII will anticipate or made obvious the above claim.

Further, it is not understood the meaning of “any other combination thereof”.  What other combinations is Applicant referring to?

The metes and bounds are not clearly defined.

Similar arguments can be made for claim 42.  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et. al. (US 2014/0357691).



    PNG
    media_image3.png
    69
    112
    media_image3.png
    Greyscale
wherein the specific compounds can be:

1- Lipoamide (see [0119] table 3 and [0182]):

    PNG
    media_image4.png
    79
    164
    media_image4.png
    Greyscale
and
2- Lipoic acid, choline ester (or choline lipoate) (see [0128] and Example 4 on paragraphs {0190] through [0198] :

    PNG
    media_image5.png
    82
    227
    media_image5.png
    Greyscale


Lipoamide is equivalent to instant compound of FORMULA VIII and Lipoic acid choline ester is equivalent to instantly claimed compound of FORMULA II.

According to the authors, these compounds are effective in treating ocular diseases like: byopia and cataracts (see abstract).

Finally, Garner teaches the co-administration of one or more of the above active agents (see [0167]-[0169]).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (an oral pharmaceutical composition comprising Lipoamide and an oral pharmaceutical composition comprising lipoic acid choline ester, i.e. a combination comprising instant FORMULA VIII and instant FORMULA II) each of which is taught by the prior art to be useful for the same purpose (treating diseases like: byopia and cataracts), in order to form a third composition (an oral pharmaceutical composition comprising: lipoamide (instant FORMULA VIII) and lipoic acid choline ester (instant FORMULA II)) to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).  
 All this would result in the practice of claims 41-42 and 44 with a reasonable expectation of success.

For claims 43, 45 and 46, Garner does not teach the amount of each compound that should be present as disclosed in the instant claims.  However, Garner teaches dosage amounts and the amount of active compound present in the formulation as a 
So even though Garner does not explicitly teach the absolute total amount of each compound that should be present in the pharmaceutical composition, Garner teaches the relative amount of each compound that should be present in the formulation, the amount of formulation and frequency of administration that should be dispensed based on age, sex, route of administration, etc., as such, the skilled in the art will be able to prepare the corresponding pharmaceutical compositions with the corresponding amounts of each active ingredient in order to satisfy the required dosages.  Further, the absolute amount of each active ingredient in a composition will also depend on other factors like for example: the pharmaceutical composition can be stored in large amounts and further divided in smaller portions before administration to the patient.  Also, if it is decided that the dose should be 1 mg of active ingredient per administration, there is nothing preventing the skilled in the art from storing that formulation, wherein the formulation has active ingredients present in any amount like for example: 1 mg, 10 mg, 50 mg, 750 mg, etc., and then, before administration or delivery, the skilled in the art can divide the composition in smaller portions that will contain the 1 mg dose necessary for effective treatment.

Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).

All this will result in the practice of claims 43 and 45-46 with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

.
1) Claims 41-46 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10,449,209.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘209 claims recite almost the same or similar compounds.

2) Claims 41-46 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.9,867,842.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are being anticipated by the compositions of the ‘842 patent.




Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 23 2021.